Name: Commission Regulation (EEC) No 4054/88 of 23 December 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 88 Official Journal of the European Communities No L 356/ 17 COMMISSION REGULATION (EEC) No 4054/88 of 23 December 1988 amending Regulation (EEC) No 1787/87 introducing the buying in of beef in respect of certain Member States and qualities and fixing the buying-in prices for beef THE COMMISSION OF THE EUROPEAN COMMUNITIES, 2226/78 (*), as last amended by Regulation (EEC) No 3492/88 (6), the table of Member States or regions of Member States and of quality groups eligible for interven ­ tion, as well as the buying-in prices, should be replaced, on the basis of the data and prices available to the Commission, by the table and the prices annexed to this Regulation, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 2248/88 (2), and in particular Article 6a. (4) thereof, HAS ADOPTED THIS REGULATION : Whereas Commission Regulation (EEC) No 1787/87 (3), as last amended by Regulation (EEC) No 3928/88 (4), introduced the buying in of beef in respect of certain Member States or regions thereof and quality groups, and fixed the buying-in prices in the beef sector ; Whereas, pursuant to the abovementioned Article 6a (4) and to Article 3 (2) of Commission Regulation (EEC) No Article 1 Annexes I and II to amended Regulation (EEC) No 1787/87 are hereby replaced by the Annexes hereto. Article 2 This Regulation shall enter into force on 2 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 198, 26. 7. 1988, p. 24. (3) OJ No L 168 , 27. 6. 1987, p. 22. 0 OJ No L 348, 17. 12. 1988, p. 11 . 0 OJ No L 261 , 26. 9 . 1978, p. 5. ( «) OJ No L 306, 11 . 11 . 1988 , p. 20. No L 356/18 Official Journal of the European Communities 24. 12. 88 ANNEX I Member States or regions within a Member State and groups of qualities Member State/Region Belgium Denmark Germany Spain France Ireland . Italy Luxembourg Netherlands Great Britain Northern Ireland Groups of qualities (category and class) AU, AR, AO CR AU, AR AR, AO CU CU ANNEX II Buying-in price in ECU per 100 kg carcase weight Quality (category and class) Equivalent carcase pnce Forequarter price straight cut (') pistola cut (2) AU2 AU3 AR2 AR3 A02 A03 CU2 CU3 CU4 CR3 CR4 v 1 300,555 296,427 291,497 287,321 283,782 279,469 312,926 308,628 300,031 296,135 287,527 240,444 237,142 233,198 229,857 227,026 223,575 250,341 246,902 240,025 236,908 230,022 225,416 222,320 218,623 215,491 212,837 209,602 234,695 231,471 225,023 222,101 215,645 (!) Conversion coefficient 0,80. (2) Conversion coefficient 0,75.